DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg (EP 0797915 A2) in view of Van Tilburg (WO 2015170974 A1).
Regarding claim 1, Van Den Berg (further referred to as VDB) teaches a milking system (Figs 1-7), comprising a milking device (1) for milking a milking from a dairy animal during a milking operation and a control unit (Col. 8 Line 54 thru Col. 9 Line 3) for the milking system, and provided with:
a plurality of milking cups (2), each ending in a milk hose (3),
a first milk jar (4) connected to the milk hoses which is configured to receive the milking, and provided with a first closable milk outflow (10),
a first milk pipeline (7) which is in flow communication with the first milk outflow,
a first pumping device (11) which is configured to pump the milking from the first milk jar into the first milk pipeline,
at least one storage tank (6) for receiving and storing at least a part of the milking via the first milk pipeline, further comprising
a second milk jar (9), which is attached in flow communication to the first milk pipeline for receiving the milking therefrom out of the first milk jar, and which is provided with a second milk outflow, a second milk pipeline (8), which is attached in flow communication to the second milk outflow and to the at least one storage tank, and
a second pumping device (11) which is configured to pump at least a part of the milking from the second milk jar into the second milk pipeline,
VDB is silent as to wherein the pumping device pumps the milking through the second milk pipeline at a lower flow rate than the first pumping device pumps said milking through the first milk pipeline.
Van Tilburg teaches within the same field of endeavor and reasonably pertinent to the invention a milk tank system (Figs 1-2) wherein the pumping device pumps the milking through the second milk pipeline at a lower flow rate than the first pumping device pumps said milking through the first milk pipeline (Page 5 Lines 23-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of VDB’s milking installation with the further teachings of Van Tilburg’s reduced pumping speed in order to reduce turbulence in the milk flow, increasing the quality of milk.
Regarding claim 2, modified VDB teaches all of the abovementioned claim 1 and further teaches wherein the first (VDB- 4) and the second milk jar (VDB- 9) have substantially a same volume. Given the broadest reasonable interpretation of the claim to include applicant’s own definition of “substantially” found on page 3 Lines 17-18 of the specification, the size of VDB’s milk receiving elements does not differ by more than 50%. Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3, modified VDB teaches all of the abovementioned claim 1 and further teaches wherein the milking device comprises a milking station with a milking robot visitable voluntarily by the dairy animal (VDB- Col. 7 Lines 37-45).
Regarding claim 4, modified VDB teaches all of the abovementioned claim 1 and further teaches a milking system:
comprising at least two of said milking devices (VDB- Fig 3) and each provided with a respective first milk jar with first pumping device and respective second milk jar with second pumping device connected thereto, and a pipeline system, via which pipeline system each of the second milk jars is connectable to the at least one milk tank, wherein the control unit is configured to control the respective pumping devices in order to pump each respective milking separately via the pipeline system to the at least one milk tank (VDB- Col. 7 Lines 19-27).
Regarding claim 5, modified VDB teaches all of the abovementioned claim 1 and further teaches a milking system:
comprising a plurality of milk tanks connectable to the second milk jar (VDB- Col. 2 Lines 46-48).
Regarding claim 6, modified VDB teaches all of the abovementioned claim 1 and further teaches a milking system:
further comprising a milk treatment device in flow communication with the second milk pipeline and/or at least one of the one or a plurality of milk tanks, for receiving and treating the milk of the milking (VDB- Col. 2 Lines 22-29). Given the broadest reasonable interpretation to include applicant’s definition of a “treatment device” found on page 5 lines 27-30 of the specification to include a device for controlling the temperature of milk in the system.
Regarding claim 8, modified VDB teaches all of the abovementioned claim 1 and further teaches a milking system:
further comprising a heat exchanger system provided in a desired milk flow direction downstream of the second pumping device (VDB- Col. 2 Lines 22-29), which is configured to bring the milk of the milking to a desired temperature, wherein at least one of the second pumping device and the heat exchanger device is controllable by the control unit on a basis of the information (Col. 8 Line 54 thru Col. 9 Line 3).
Regarding claim 9, modified VDB teaches all of the abovementioned claim 2 and further teaches wherein the same volume is equivalent to a maximum expected milking (VDB- Col. 1 Lines 9-37). Note: VDB teaches a system that includes multiple milk receiving elements in order to avoid mixing milkings from different animals. Each milk jar processes the milking of one animal before being pumped to the next milk receiving element.
Regarding claim 10, modified VDB teaches all of the abovementioned claim 4 and further teaches wherein said milking devices, are milking robots (VDB- Col. 7 Lines 37-45).
Regarding claim 11, modified VDB teaches all of the abovementioned claim 6 and further teaches wherein treating the milk of the milking comprises bringing said milk to a desired temperature or composition (VDB- Col. 2 Lines 22-29).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg (EP 0797915 A2) in view of Van Tilburg (WO 2015170974 A1) as applied to claim 1 above, and further in view of Holger (WO 2010071413 A2).
Regarding claim 7, modified VDB teaches all of the abovementioned claim 1 and further teaches wherein the milking device comprises at least one of:
a milk sensor device (VDB- Col. 5 Lines 11-30) operatively connected to the control unit (VDB- Col. 8 Line 54 thru Col. 9 Line 3) for determining information on a quantity and/or the milk composition of the obtained milk,
wherein the control unit is configured to control the respective pumping devices and/or the pipeline system on the basis of said information (VDB- Col. 5 Lines 11-30).
Modified VDB is silent as to an animal identification device operatively connected to the control unit for identifying the dairy animal and having an animal database containing information on at least a quantity and/or the composition of the milk of the dairy animal.
Holger teaches within the same field of endeavor and reasonably pertinent to the invention a milking system (Fig 1) comprising an animal identification device (Page 1 Lines 23-27) operatively connected to the control unit (Page 2 Lines 15-22) for identifying the dairy animal and having an animal database containing information on at least a quantity and/or the composition of the milk of the dairy animal (Page 10 Line 29 thru Page 11 Line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified VDB’s milking system with the further teachings of Holger’s animal recognition system in order to supervise the milkings of multiple animals for quality control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached prior art not relied upon is directed towards milking systems with multiple tanks, controlling devices, and milk treatment methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642